DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16, 23-26 and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14-16, "protection" should be changed to --protective--.
 	Claim 23, line 2, "sexternally" should be changed to --externally--.
 	Claims 24-26 and 28-29, in the phrase "the shielding braid and/or the protective sheaths", "the shielding braid" is unclear as to which shielding braid since there are first and second shielding braids cited in claim 10, and "the protective sheaths" lacks antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dew et al. (9887529) in view of Izawa (10297364).
 	Dew et al. discloses an electrical harness having at least one first cable strand (116) and at least one second cable strand (118), which are respectively at least partially surrounded on the outside by a first shielding braid (130) and a second shielding braid (132), and having a connecting element (518) surrounding externally one of the first cable strand and one end of the second cable strand.
 	Dew et al. does not disclose the connecting element being a connecting socket comprising a fixing part and a crimping part, wherein the ends of the first and second shielding braids are engaged externally to the crimping part, and at 
 	Izawa discloses an electrical harness comprising a first shielding braid (40), a second shielding braid (30), and a connecting socket (50) which is comprised of a fixing part (which is not covered by member 60) and a crimping part (which is covered by member 60), wherein the ends of the first and second shielding braids are engaged externally to the crimping part, and at least one crimping member (60) holding the ends on the crimping part, wherein the end of the first or second shielding braid is inserted into the connecting socket and bent back through 180º outside the crimping part, and wherein the end of the second or first shielding braid is inserted only outside the crimping part.
 	It would have been obvious to one skilled in the art to substitute the connecting element (518) of Dew et al. with the connecting socket and to connect the shielding braids as taught by Izawa to further secure, via crimping, the shielding braids together.  It is noted that since the modified harness of Dew et al. comprises structure and material as claimed, it can be used for a turbomachine wherein the fixing part can be intended to be engaged on a fixing member of the turbomachine.
Claims 11, 12, 14, 15, 18, 18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dew et al. in view of Izawa as applied to claim 10 above, and further in view of Spinner et al. (4810832).
 	Dew et al. and Izawa disclose the invention substantially as claimed except for each cable strand being at least partially surrounded externally by a first protective braid, the first protective braids overlapping in an overlapping region.  Spinner et al. discloses an electrical harness comprising a cable strand (1) externally surrounded by a shielding braid and a protective braid (two-layer braiding 3), wherein the protective braid is textile sheath (re claims 11 & 12).  It would have been obvious to one skilled in the art to externally surround each cable strand of Dew et al. with a protective braid as taught by Spinner et al. to electrically and mechanically further protect the cable strand.  It is noted that in the modified harness of Dew et al., the protective braids overlap in an overlapping region (where the shielding braids overlap).
 	Re claims 14 & 15, in the modified harness of Dew et al., the shielding braids surround externally the protective braids.
 	Re claims 17, 18 and 20, Dew et al. discloses each cable strand being at least partially surrounded externally by a second protective sheath (110/112).
 	Re claim 22, Dew et al. discloses the second protective sheath externally surrounding at least partially the shielding braids.

Claims 13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dew et al. in view of Izawa and Spinner et al. as applied to claim 12 above, and further in view of Bedingfield et al. (2008/0264669).
 	Dew et al., as modified by Izawa and Spinner et al., discloses the invention substantially as claimed except for the protective braids are sewn together in the overlapping area.  Bedingfield et al. discloses a harness comprising braids which are overlapped and sewn (at 24) together in the overlapping region (Fig. 2).  It would have been obvious that before inserting into the connecting socket, one skilled in the art would sew the protective braids (and the shielding braids) in the modified harness of Dew et al. together to secure them together as taught by Bedingfield et al.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Dew et al. in view of Izawa as applied to claim 10 above, and further in view of Nakata et al. (3801730).
 	Dew et al. and Izawa disclose the invention substantially as claimed except for the inner volume of the connecting socket being at least partially filled with a resin.  Nakata et al. discloses an electrical harness comprising a connecting socket (50) whose inner volume is at least partially filled with a resin (31).  It would have .

Claims 25, 26, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Dew et al. in view of Izawa and Spinner et al. as applied to claim 11 above, and further in view of Nakata et al.
 	Dew et al., as modified by Izawa and Spinner et al., discloses the invention substantially as claimed except for the inner volume of the connecting socket being at least partially filled with a resin.  Nakata et al. discloses an electrical harness comprising a connecting socket (50) whose inner volume is at least partially filled with a resin (31).  It would have been obvious to one skilled in the art to fill the inner volume of the connecting socket in the modified harness of Dew et al. with a resin as taught by Nataka et al. to further protect the cable strands from the environment.  It is noted that the cable strands, the shielding braid and/or the protective sheath will be embedded in the resin.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Dew et al. in view of Izawa, Spinner and Bedingfield et al. as applied to claim 13 above, and further in view of Nakata et al.
 	Dew et al., as modified, discloses the invention substantially as claimed except for the inner volume of the connecting socket being at least partially filled with a resin.  Nakata et al. discloses an electrical harness comprising a connecting socket (50) whose inner volume is at least partially filled with a resin (31).  It would have been obvious to one skilled in the art to fill the inner volume of the connecting socket in the modified harness of Dew et al. with a resin as taught by Nataka et al. to further protect the cable strands from the environment.  It is noted that the cable strands, the shielding braid and/or the protective sheath will be embedded in the resin.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



 	
Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847